On November 22, 1992, the Defendant was sentenced to Count I, forty (40) years for Aggravated Burglary; Count II, forty (40) years for Sexual Intercourse Without Consent; the sentences for Counts I and II shall be served concurrently. Count III, thirty (30) years for Aggravated Burglary; Count IV, twenty (20) years for Attempted Sexual Intercourse Without Consent; the sentences for Counts III and IV shall be served concurrently. The sentences for Counts III and IV shall be served consecutively with the sentences imposed for Counts I and II. The Defendant shall receive credit for 295 days time served plus any additional days that will be served at the Gallatin County Detention Center after November 13, 1989, until his transportation to the Montana State Prison. The Defendant is designated a dangerous offender for purposes of parole eligibility. Plus conditions listed in the November 22,1992 Judgment.
*58DATED this 23rd day of July, 1993.
On July 23,1993, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and was represented by Dave Stenerson, Attorney at Law from Missoula. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall remain the same as originally imposed except for Count III. Count III shall be reduced from thirty (30) years to twenty (20) years. All other portions of the sentence shall remain unchanged.
The reason for the decision is to bring the Aggravated Burglary charge more in line with other sentences of a similar nature.
The Sentence Review Board took into consideration the minor injury that was inflicted upon the victim.
Hon. Thomas McKittrick, Chairman, Hon. G. Todd Baugh, and Hon. John Warner, Judges
The Sentence Review Board wishes to thank Dave Stenerson, Attorney from Missoula for his assistance to the defendant and to this Court.